395 F.2d 751
UNITED STATES of America, Appellee,v.Elijah ESKRIDGE, Appellant.
No. 11936.
United States Court of Appeals Fourth Circuit.
May 20, 1968.

Hugh J. Monaghan, II, Baltimore, Md., court-appointed counsel, on brief, for appellant.
Stephen H. Sachs, U.S. Atty., and Alan B. Lipson, Asst. U.S. Atty., on brief, for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN, and CRAVEN, Circuit judges.
PER CURIAM:


1
In this Dyer Act case, the only question presented on appeal is whether or not defendant Eskridge was sufficiently identified as the driver of the stolen motor vehicle.  18 U.S.C. 2312.  The testimony of three witnesses tends to establish identification.  Efforts of defense counsel to cast doubt upon the accuracy of identification presented, of course, a question for the jury, but no question of law is presented for our decision.  It is not suggested that the use of photographs was so 'impermissibly suggestive as to give rise to a very substantial likelihood of irreparable misidentification.'  Simmons v. United States, 390 U.S. 377, 384, 88 S. Ct. 967, 971, 19 L. Ed. 2d 1247, 1253 (1968).  Nor could it be on the facts of this case.  We think the appeal is frivolous and accordingly dismiss without allowing oral argument.  Fed.R.Cr.P. 39(a).  See United States v. Gregg, 393 F.2d 722 (4th Cir., April 2, 1968); Maryland Petition Committee v. Johnson, 391 F.2d 933 (4th Cir., March 21, 1968).


2
Appeal dismissed.